Allow me to begin, Sir, by
congratulating you on your election as President of the
General Assembly at its fifty-fifth session. I wish you
all the best in carrying out your duties. I would also
like to welcome the Republic of Tuvalu to the United
Nations.
Last week my Prime Minister, Mart Laar, spoke
to the Millennium Summit on a number of issues
Estonia sees as being especially salient to the United
Nations this year. In my brief remarks today, I would
like to underline four in particular: first, the need to
reform the Security Council; secondly, efforts to raise
the effectiveness of peacekeeping; thirdly, the
importance of narrowing the global gap between rich
and poor; and, fourthly, the role of information
technology in furthering development.
The first concerns efforts to reform the Security
Council. The strong executive power vested in the
Council was originally designed for the Council to
provide a venue for speedy decisions and subsequent
action. In practice, however, the Council is
increasingly prone to indecisive waffling, which in turn
undermines its own authority and credibility, and thus
its effectiveness. In order to combat that effect, Estonia
believes that the voting procedures and mechanisms
governing the work of the United Nations most
powerful body must be revamped.
One such procedure that deserves our attention is
the veto. Some permanent members of the Security
Council have used the veto, or have threatened to do
so, in order to advance their own domestic and foreign
policy interests, irrelevant to the particular issue at
hand. Because the Security Council derives its
legitimacy from all Member States, it is the duty of the
permanent members to exercise their veto power
responsibly.
The composition of the Council, which still
reflects the power relationships current in 1945, is
another issue that calls out for resolution. From the
inception of the United Nations that year until just a
decade ago the people of my country were afforded
only rare glimpses of the goings-on at the United
Nations through tears in the fabric of the Iron Curtain.
When we finally re-established our independence, in
1991, we emerged onto the international arena only to
27

discover that the Security Council, judging by its
composition, was still stuck back in 1945. This strikes
Estonia as being anachronistic, if not wrongheaded.
The guarantors of, and greatest contributors to, stability
in the world have in the course of half a century
changed fundamentally. We need not fear opening a
discussion on whether the moral and legal reasoning
underlying Security Council membership in the wake
of the Second World War is still appropriate for the
twenty-first century. If countries have fundamentally
changed, so should, and so can, the United Nations.
My second point regards peacekeeping. Earlier
this year my Government decided to forgo the discount
rate that meant paying only 20 per cent of our
peacekeeping assessment. Instead, we voluntarily and
unilaterally opted to shoulder 100 per cent of what is
expected of us. This is because Estonia regards
peacekeeping as being among the United Nations most
crucial assignments in fulfilling its historical mandate
of collective security. Security cannot be had at
discount prices. That is why Estonia is willing to pay
more for what we hope will be a better product.
Paying our own way is not enough to raise the
effectiveness of peacekeeping, however. What we
require, as Prime Minister Tony Blair said here last
week, is a far broader concept of security. The Security
Council took an important step last week towards
ensuring the security of people and frontiers with its
unanimous resolution to overhaul United Nations
peacekeeping operations. Those changes should create
a more potent and better financed force that can react
quickly where needed.
My third point focuses on the need to increase
equality around the globe. In his millennium report, the
Secretary-General called on all of us to focus on the
eradication of poverty. We can go a long way towards
levelling the playing field for all peoples by alleviating
debt and allocating more resources for development
assistance. It is not as simple as that, however. As my
Prime Minister, Mart Laar, said here last week, these
efforts must go hand in hand with good governance and
open markets. Without a commitment to these two
elements, no amount of aid or debt relief will bring us
closer to our intended goal.
The idea that open governments and open
markets are a prerequisite for good economic
performance leads me to my fourth and final point,
namely, the role of information and communications
technology in furthering development. In his
millennium report, the Secretary-General rightly
stressed the need to ensure that the fruits of new
technologies, especially information technology, are
available to all.
I personally took part in the High-level Panel of
Experts on Information and Communication
Technology, held here at the United Nations last April,
because we have some experience in these matters.
Estonia has the honour of finding itself among the 20
most computerized nations in the world. More
importantly, we have done this not as a rich country,
but as a nation with rather modest means.
Among the Panel's most important findings was
the undisputed, if not terribly original, conclusion that
information technology programmes are, in fact,
beneficial for development. Computer technology can
be a wedge, or it can be a bridge. It need not follow
that poor nations fall ever behind. Policies can be
implemented, as we have discovered, that turn the
“digital divide” into a “digital dividend”.
We have seen this in my country firsthand
through our Tiger Leap programme whereby every
school in Estonia has, for some time now, been
connected to the Internet. Even more clearly, we have
witnessed how access to information technology has
brought new possibilities to rural areas, the areas which
often bear the brunt of change. This is why Estonia
wholeheartedly endorses, and will actively participate
in, the United Nations plans to assist all Members in
making the information technology dream a reality.